DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 01/24/2020 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because in Figure 3, the lead line from “L” is pointing to the wrong part and should point to the double arrow line indicating the length of the metal collars.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Independent claim 10 discloses: An electric oil pump (1) comprising: a motor (10) including a shaft (11) about a central axis (J) extending in an axial direction; a pump (40) on one side in the axial direction from the motor and an inverter (70) on the other side of the motor in the axial direction and is fixed to the motor; the inverter includes an inverter housing (73); the inverter housing includes a plurality of bus bars (80) that electrically connect coil ends (22b1) disposed inside the circuit board accommodation portion (73a) and extending from the motor and the circuit board to each other; the motor housing includes a bottomed cylindrical shape including a bottom portion (13d) on the inverter side; an end portion of the inverter housing on the motor side includes a fixed portion (73d) that is fixed to the bottom portion (13d) of the motor housing; the fixed portion is fixed to the bottom portion of the motor housing with fixing members (94) therebetween; and the fixing members are disposed within a region surrounded by the plurality of bus bars (as seen in Figure 2, the bus bars 81, 82 and 83 surround the fixing members 94).
Several prior art references teach an electric oil pump with a motor comprising an inverter and bus bars. For example, Kanda (US 9,422,939) discloses an electric oil pump (1) with a motor (3) that comprises an inverter (inverter circuit in 20) and bus bars (see column 3, lines 42-45). However, Kanda does not show the bus bars and fixing members surrounded by these bus bars as claimed. 
Similarly, Miyaki et al. (US 9,175,680) discloses an electric oil pump (1) with a motor (3) that comprises an inverter (inverter circuit in 29) and bus bars (18). However, Miyaki does not show fixing members surrounded by these bus bars as claimed.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 10 and its respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant electric oil pumps and motor structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746